EXHIBIT 99.1 Independent National Instrument 43-101 Technical Report on the Lugushwa Gold Project, South Kivu Province, Democratic Republic of the Congo, Prepared for Banro Corporation Qualified Person: Andrew Neil Clay M.Sc. (Geol.), M.Sc. (Min.Eng.), Dip.Bus.Man., Pr.Sci.Nat., MSAIMM, FAusIMM, , FGSSA, MAIMA, MSPE, IoD. MANAGING DIRECTOR Compiled by: TarrynClaireOrford B.Sc. Hons (Geol.), MGSSA, MGASA, MMINSA MINERAL PROJECT ANALYST Sheridan Lambert M.Sc. (Physics), MSAIMM, MGASA, MSAIP. OREBODY ANALYST Reference No.:- VMD1365R Effective Date of the Report:- 15thMarch 2013 March 2013 i Independent National Instrument 43-101 Technical Report on the Lugushwa Gold Project, South Kivu Province, Democratic Republic of the Congo, Prepared for Banro Corporation Summary Item 1 Venmyn Deloitte was commissioned by Banro Corporation (Banro) to review the updated Mineral Resource estimates and prepare an Independent National Instrument 43-101 (NI 43-101) Technical Report on it’s Lugushwa gold project mineral asset. This report describes the Lugushwa Project in terms of its historical and recent exploration data which would have a bearing on the techno-economic value of the contributing properties. The effective date of this review is the 15thMarch 2013. This report was prepared as a review and compilation of information prepared by Lugushwa Mining to check for reasonableness, accuracy, and compliance. No economic assessment or management function was performed by Venmyn Deloitte during the preparation of this report. The Lugushwa Project consists of three Exploration Permits held by Lugushwa Mining SARL (Lugushwa Mining), a wholly owned subsidiary of Banro. The Project is a gold project located in the South Kivu Province, Democratic Republic of the Congo (DRC). The Project is located approximately 150km southwest of Bukavu and 250km southsouthwest of Goma. Roads are in poor condition with access only possible by air at this stage. Banro relies on transport by helicopter and a small dirt airstrip exists at the project. The topography is mountainous and has deeply incised valleys. The vegetation in this area is primary tropical. Climate is subtropical to tropical with generally hot and humid conditions year round. The rainy season takes place from September to December. The Lugushwa Project lies within the Great Lakes Region of Central Africa, on the western edge of the Kibaran Mobile Belt and Metallogenic Province. Gold mineralization is associated with disseminated arsenopyrite and pyrite in a series of cross-cutting as well as bedding-parallel quartz veins. Mineralization occurs preferentially within the fold closure and in bedding parallel zones. Mineralization intensity decreases down dip. This NI 43-101 review has been completed based on the inclusion of new exploration information. The new information was incorporated into the geological model by Lugushwa Mining, which Venmyn Deloitte independently reviewed and checked for reasonableness. The Mineral Resources have been upgraded by Lugushwa Mining to include a larger Inferred Mineral Resource base as well as upgrading of a portion of the Mineral Resources to Indicated Mineral Resources. The Mineral Resources are summarised below. DOMAIN CATEGORY TONNAGE (Mt) GRADE (g/t) OUNCES (Moz) LUGUSHWA PROJECT TOTAL MINERAL RESOURCES Indicated Inferred The Mineral Resources estimated for the Lugushwa Project have been materially upgraded by Lugushwa Mining. This increase includes upgrading a portion into the Indicated Mineral Resource category as well as expanding the current Mineral Resource base through the continued exploration taking place. The modelling techniques employed by Lugushwa Mining for the Lugushwa Project are in keeping with the guidelines of NI 43-101 and the Mineral Resource estimation presented in this report is considered by Venmyn Deloitte to be representative of the mineralisation contained within the Lugushwa Project based on our review of the geological model and resource estimates. Venmyn Deloitte is satisfied that all drilling, sampling, database management and geological modelling protocols comply with the standards prescribed by NI 43-101. Lugushwa Project NI 43-101 Review March 2013 ii Venmyn Deloitte recommends that further exploration take place in order to improve geological confidence in the targets. Lugushwa Mining has compiled a work programme for the ongoing exploration activities for the Lugushwa Project. A total of USD4.25 million has been assigned for the purpose of exploration during the 2013 financial year, which Venmyn Deloitte considers appropriate. The main operational objectives of the 2013 Lugushwa exploration programme are:- ● to define additional oxide resources at Lugushwa to facilitate the completion of an economic assessment of the Lugushwa Project by the end of the fourth quarter, 2013; ● to undertake regional exploration and target generation programs on the remaining portions of the Lugushwa Project to ensure growth in the defined Mineral Resources by end of the fourth quarter, 2013. In particular the focus for Lugushwa will be on:- ● conversion of Inferred oxide ounce Mineral Resources to higher confidence categories through infill drilling; ● follow-up on potential oxide Mineral Resources within the Kimbangu- Mpongo- Minkumbu trend utilizing shallow delineation drilling; and ● target generation through grassroots and follow-up work in the southwestern and northeastern extensions of the Lugushwa mineralized trend. Lugushwa Project NI 43-101 Review March 2013 iii Disclaimer and Risks Venmyn Deloitte has prepared this NI 43-101 Technical Report and, in so doing, has utilised information provided by Banro and its subsidiaries as to its operational methods and forecasts. Where possible this information has been verified from independent sources with due enquiry in terms of all material issues that are a prerequisite to comply with the National Instrument. Venmyn Deloitte and its directors accept no liability for any losses arising from reliance upon the information presented in this report. The authors of this NI 43-101 are not qualified to provide extensive commentary on legal issues associated with Banro or Banro’s right to the mineral properties. Banro and its subsidiaries have provided certain information, reports and data to Venmyn Deloitte in preparing this National Instrument 43-101 Technical Report, which to the best of Banro’s knowledge and understanding, is complete, accurate and true and Banro acknowledges that Venmyn Deloitte has relied on such information, reports and data in preparing this National Instrument 43-101 Technical Report. No warranty or guarantee, be it express or implied, is made by the authors with respect to the completeness or accuracy of the said legal aspects. Operational Risks The businesses of mining and mineral exploration, development and production by their nature contain significant operational risks. The businesses depend upon, amongst other things, successful prospecting programmes and competent management. Profitability and asset values can be affected by unforeseen changes in operating circumstances and technical issues. Political and Economic Risks Factors such as political and industrial disruption, currency fluctuation, increased competition from other prospecting and mining rights holders and interest rates could have an impact on Banro’s future operations, and potential revenue streams can also be affected by these factors. The majority of these factors are, and will be, beyond the control of Banro or any other operating entity. Forward Looking Statements This report contains forward-looking statements. These forward-looking statements are based on the opinions and estimates of Banro and its subsidiaries at the date the statements were made. The statements are subject to a number of known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from those forward-looking statements anticipated by Banro. Factors that could cause such differences include changes in world gold markets, equity markets, costs and supply of materials, and regulatory changes. Although Venmyn Deloitte believes the expectations reflected in the forward-looking statements to be reasonable, Venmyn Deloitte does not guarantee future results, levels of activity, performance, or achievements. Lugushwa Project NI 43-101 Review March 2013 iv Independent National Instrument 43-101 Technical Report on the Lugushwa Gold Project, South Kivu Province, Democratic Republic of the Congo, Prepared for Banro Corporation List of Contents 1.
